Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Jun 2022 has been entered.
 
Status of Claims
This action is in reply to the response filed on 15 Jun 2022.
Claims 1, 3, 6, 9, 11, and 16 were amended.
Claims 1-20 are currently pending and have been examined.

	
Response to Arguments
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments filed 16 Jun 2022 have been fully considered but they are not persuasive. Applicant first asserts that the cited references do not teach the newly claimed parsing limitation. Applicant then quotes Modica and again asserts that “nowhere does Modica teach or suggest” the parsing limitation. Applicant’s remarks, pp. 10-11. Applicant quotes Modica paragraphs 0040 and 0094. However, the cited portions of Modica for parsing were paragraphs [0054]-[0057], which disclose applying matching rules may include parsing carrier provided transit data for codes or descriptive words. Even though the parsing limitation itself is newly recited, the teaching was provided in the final action mailed 15 Mar 2022 in support of the decoding limitation. It is noted that Modica uses the word “parsing” verbatim. Because Applicant’s arguments do not address the portion of Modica cited, and because Modica does indeed disclose the parsing limitation, Applicant’s arguments are not persuasive. 
Applicant next asserts that Klingenberg fails to disclose “the missing teachings of Modica.” Applicant’s remarks, p. 11. As noted above, Modica does indeed disclose this limitation, nearly verbatim, and therefore these teachings are not missing. Because Klingenberg was not relied upon for this limitation, and because Modica does in fact teach the parsing limitation as set forth above, this is not persuasive. Applicant makes similar arguments for foldoc.org and Watterson on p. 12. Again, because Modica discloses the parsing limitation, and because none of Klingenberg, foldoc, or Watterson were relied upon for this limitation, Applicant’s arguments are not persuasive. 
Applicant next asserts that the dependent claims are allowable by virtue of dependence on the independent claims, which Applicant asserts are allowable. Applicant’s remarks, pp. 12-17. Because Modica does disclose the parsing limitation as set forth above, the independent claims are not in condition for allowance. Therefore, Applicant’s arguments are not persuasive. The rejection has been updated to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180165635 to Modica et. al. (“Modica”) in view of U.S. Patent Publication No. 20070005452 to Klingenberg et. al. (“Klingenberg”) in view of Non-Patent Literature foldoc.org definition of “stream” and in view of U.S. Patent Publication No. 20160290811 to Watterson et. al. (“Watterson”).
Claim 1 
Modica discloses the following elements:
A system comprising: ([0028] a system; [0032] systems and methods)
one or more processors; ([0033] processing units with instructions)
and one or more non-transitory storage media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to perform functions comprising: ([0109] read and modify (RAM) memory, read only memory (ROM), and/or hard drive; [0111] computer executed instructions)
customizing an exception event handler for a delivery system with a respective ruleset to detect respective types of delivery exceptions for each carrier of one or more carriers; ([0029] triggers may be carrier specific; [0058] carrier specific data mapping for multiple carriers; [0059] data mapping includes exception type)
upon detecting one or more exception events in an incoming message stream, wherein the one or more exception events comprise the respective types of the delivery exceptions, proactively identifying one or more ; ([0094] a user may set preferences for event exception handling; [0090] exception handling may depend on instructions from account holders, shippers, recipients, or carriers; [0094] particular exception types may be handled according to specific user instructions; [0095] the system can proactively notify a recipient of corrective measures to prevent a predicted exception; [0040]-[0041] application program interfaces (APIs) and other mechanisms may be used to collect exception data with varying frequency depending on the shipment status)
monitoring a queue of incoming messages of the incoming message stream, wherein the incoming messages are received from the one or more carriers and indicate status information for shipments being handled by the one or more carriers; ([0036] ingest modules make application programming interface (API) calls to collect tracking data for individual carriers; [0040] ingest modules can gather data from multiple sources; see table 3 in paragraph [0071] for queue; [0040]-[0041] application program interfaces (APIs) and other mechanisms may be used to collect exception data with varying frequency depending on the shipment status)
parsing content within each incoming message of the incoming message stream in the queue to retrieve one or more respective codes of sets of codes, wherein each respective code identifies whether a delivery exception occurred; ([0052] normalization module maps carrier specific format into normalized data, including carrier tracking codes to normalized tracking codes; [0054]-[0057] applying matching rules may include parsing carrier provided transit data for codes or descriptive words; [0059]-0068] system uses JavaScript Object Notation to provide a tree of decisions to identify and match carrier status codes – this is decoding)
decoding, by the exception event handler using the respective ruleset, the sets of codes within the incoming messages of the incoming message stream that correspond to (i) one or more occurrences of the respective types of the delivery exceptions, wherein each respective one of the sets of codes is unique to each carrier of the one or more carriers, and ([0052] normalization module maps carrier specific format into normalized data, including carrier tracking codes to normalized tracking codes; [0054]-[0057] applying matching rules may include parsing carrier provided transit data for codes or descriptive words; [0059]-0068] system uses JavaScript Object Notation to provide a tree of decisions to identify and match carrier status codes – this is decoding)
(ii) one or more automated corrective measures of the one or more predetermined corrective measures in response to detecting the respective types of the delivery exceptions for each carrier; ([0085] system identifies if an exception is a candidate for automated resolution based on the exception code; [0090] rules for automated resolution may be carrier specific and/or based on the recipient)
detecting a first delivery exception of the respective types of the delivery exceptions for a first incoming message of the incoming message stream from a first carrier regarding first status information for a first shipment of products being handled by the first carrier, based on the first incoming message being encoded at least in part with a first set of codes of the sets of codes that corresponds to the first delivery exception, wherein the incoming messages comprise the first incoming message, the one or more carriers comprise the first carrier, the status information comprises the first status information, the shipments comprise the first shipment of products, and the first set of codes is unique to the first carrier; ([0036] ingest modules make application programming interface (API) calls to collect tracking data for individual carriers; [0040] ingest modules can gather data from multiple sources; see table 3 in paragraph [0071] for queue and carrier name; [0051] tracking update can include status code or exception, shipment information; [0052] message comes in from carrier data in carrier specific formats; [0044] system takes specific carrier into account when scheduling tracking updates)
determining a first exception type for the first delivery exception based on the respective ruleset; ([0053] normalization module normalizes exception category when appropriate; [0054], [0059] normalization techniques are used to map carrier specific status and exception codes to internal status and exception codes)
selecting, based at least in part on the first exception type, a first automated corrective measure of the one or more predetermined corrective measures for the first delivery exception for the first incoming message of the incoming message stream from the first carrier regarding the first status information for the first shipment of products being handled by the first carrier; ([0085] system identifies if an exception is a candidate for automated resolution based on the exception code; [0090] rules for automated resolution may be carrier specific; [0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception; resolutions may be user specific)
and automatically executing the first automated corrective measure of the one or more predetermined corrective measures for the first shipment of products to resolve the first delivery exception. ([0093] notification may include information for resolving exception; [0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception; resolutions may be user specific)
It is noted that Applicant’s originally filed specification does not distinguish the parsing and decoding steps. Specifically, paragraph [0049] discloses that “he exception event handler 350 utilizes the ruleset 355 to analyze and/or parse the content of the messages to identify the codes associated with the messages,” and paragraph [0073] discloses that the “exception event handler 350 can analyze and parse the messages 670 in the queue 356 to retrieve the codes 675 and utilize the codes 675 to determine whether or not delivery exceptions 620 have occurred.” Paragraph [0055] discloses that the ruleset 355 can be used “to specify delivery exceptions for the carrier 360, to decode and translate the messages and associated codes (e.g., to determine when delivery exceptions have occurred).” Therefore, under the broadest reasonable interpretation of the parsing and decoding steps, Modica discloses both steps as set forth above. 
Modica discloses that a user may be contacted for their preference in the event of an exception in [0094], as above, and that the exception can be resolved based on recipient preferences as in [0090]. Modica does not explicitly disclose exception handling according to predetermined user preferences. However, Klingenberg discloses that the system may query consignee profiles to identify user preferences, including exception handling, in [0099], [0103]. It would have been obvious to one having ordinary skill in the art to include in the user preference exception handling of Modica the predetermined user preferences as taught by Klingenberg in order to “help ensure that the portable computing device associated with handling the package is notified at the appropriate time during delivery.” Klingenberg, paragraph [0105].
Applicant’s originally filed specification discloses that the message stream is “real-time monitoring” for exception events, but does not otherwise define a message stream. Because Modica discloses using an API to collect exception data from shippers, and because foldoc.org defines “stream” as “an abstraction referring to any flow of data from a source (or sender, producer) to a single sink (or receiver, consumer),” the claim is met. Nevertheless, in the interest of compact prosecution, Watterson discloses monitoring one or more data streams for transportation shipping information ([0086]) including exception events ([0065]). Watterson also discloses mapping data streams from different providers into a common data structure in [0075]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the API data collection of Modica the one or more data streams as taught by Watterson so that users do not have to “monitor [shipping] status by individually tracking movements of individual vehicles.” Watterson, paragraph [0049]. 
Claim 11
Modica discloses the following elements:
A method being implemented via execution of computing instructions to run on one or more processors stored at one or more non-transitory computer- readable media, the method comprising: ([0032] systems and methods; [0109] read and modify (RAM) memory, read only memory (ROM), and/or hard drive; [0111] computer executed instructions; [0033] processing units)
customizing an exception event handler for a delivery system with a respective ruleset to detect respective types of delivery exceptions for each carrier of one or more carriers; ([0029] triggers may be carrier specific; [0058] carrier specific data mapping for multiple carriers; [0059] data mapping includes exception type)
upon detecting one or more exception events in an incoming message stream, wherein the one or more exception events comprise the respective types of the delivery exceptions, proactively identifying one or more ; ([0094] a user may set preferences for event exception handling; [0090] exception handling may depend on instructions from account holders, shippers, recipients, or carriers; [0094] particular exception types may be handled according to specific user instructions; [0095] the system can proactively notify a recipient of corrective measures to prevent a predicted exception; [0040]-[0041] application program interfaces (APIs) and other mechanisms may be used to collect exception data with varying frequency depending on the shipment status)
monitoring a queue of incoming messages of the incoming message stream, wherein the incoming messages are received from the one or more carriers and indicate status information for shipments being handled by the one or more carriers; ([0036] ingest modules make application programming interface (API) calls to collect tracking data for individual carriers; [0040] ingest modules can gather data from multiple sources; see table 3 in paragraph [0071] for queue)
parsing content within each incoming message of the incoming message stream in the queue to retrieve one or more respective codes of sets of codes, wherein each respective code identifies whether a delivery exception occurred; ([0052] normalization module maps carrier specific format into normalized data, including carrier tracking codes to normalized tracking codes; [0054]-[0057] applying matching rules may include parsing carrier provided transit data for codes or descriptive words – this is decoding; [0059]-0068] system uses JavaScript Object Notation to provide a tree of decisions to identify and match carrier status codes – this is decoding)
decoding, by the exception event handler using the respective ruleset, the sets of codes within the incoming messages of the incoming message stream that correspond to (i) one or more occurrences of the respective types of the delivery exceptions, wherein each respective one of the sets of codes is unique to each carrier of the one or more carriers, and ([0052] normalization module maps carrier specific format into normalized data, including carrier tracking codes to normalized tracking codes; [0054]-[0057] applying matching rules may include parsing carrier provided transit data for codes or descriptive words – this is decoding; [0059]-0068] system uses JavaScript Object Notation to provide a tree of decisions to identify and match carrier status codes – this is decoding)
(ii) one or more automated corrective measures of the one or more predetermined corrective measures in response to detecting the respective types of the delivery exceptions for each carrier; ([0085] system identifies if an exception is a candidate for automated resolution based on the exception code; [0090] rules for automated resolution may be carrier specific and/or based on the recipient)
detecting a first delivery exception of the respective types of the delivery exceptions for a first incoming message of the incoming message stream from a first carrier regarding first status information for a first shipment of products being handled by the first carrier, based on the first incoming message being encoded at least in part with a first set of codes of the sets of codes that corresponds to the first delivery exception, wherein the incoming messages comprise the first incoming message, the one or more carriers comprise the first carrier, the status information comprises the first status information, the shipments comprise the first shipment of products, and the first set of codes is unique to the first carrier; ([0036] ingest modules make application programming interface (API) calls to collect tracking data for individual carriers; [0040] ingest modules can gather data from multiple sources; see table 3 in paragraph [0071] for queue and carrier name; [0051] tracking update can include status code or exception, shipment information; [0052] message comes in from carrier data in carrier specific formats; [0044] system takes specific carrier into account when scheduling tracking updates)
determining a first exception type for the first delivery exception based on the respective ruleset; ([0053] normalization module normalizes exception category when appropriate; [0054], [0059] normalization techniques are used to map carrier specific status and exception codes to internal status and exception codes)
selecting, based at least in part on the first exception type, a first automated corrective measure of the one or more predetermined corrective measures for the first delivery exception for the first incoming message of the incoming message stream from the first carrier regarding the first status information for the first shipment of products being handled by the first carrier; ([0085] system identifies if an exception is a candidate for automated resolution based on the exception code; [0090] rules for automated resolution may be carrier specific; [0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception; resolutions may be user specific)
and automatically executing the first automated corrective measure of the one or more predetermined corrective measures for the first shipment of products to resolve the first delivery exception. ([0093] notification may include information for resolving exception; [0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception; resolutions may be user specific)
It is noted that Applicant’s originally filed specification does not distinguish the parsing and decoding steps. Specifically, paragraph [0049] discloses that “he exception event handler 350 utilizes the ruleset 355 to analyze and/or parse the content of the messages to identify the codes associated with the messages,” and paragraph [0073] discloses that the “exception event handler 350 can analyze and parse the messages 670 in the queue 356 to retrieve the codes 675 and utilize the codes 675 to determine whether or not delivery exceptions 620 have occurred.” Paragraph [0055] discloses that the ruleset 355 can be used “to specify delivery exceptions for the carrier 360, to decode and translate the messages and associated codes (e.g., to determine when delivery exceptions have occurred).” Therefore, under the broadest reasonable interpretation of the parsing and decoding steps, Modica discloses both steps as set forth above.
Modica discloses that a user may be contacted for their preference in the event of an exception in [0094], as above, and that the exception can be resolved based on recipient preferences as in [0090]. Modica does not explicitly disclose exception handling according to predetermined user preferences. However, Klingenberg discloses that the system may query consignee profiles to identify user preferences, including exception handling, in [0099], [0103]. It would have been obvious to one having ordinary skill in the art to include in the user preference exception handling of Modica the predetermined user preferences as taught by Klingenberg in order to “help ensure that the portable computing device associated with handling the package is notified at the appropriate time during delivery.” Klingenberg, paragraph [0105].
Applicant’s originally filed specification discloses that the message stream is “real-time monitoring” for exception events, but does not otherwise define a message stream. Because Modica discloses using an API to collect exception data from shippers, and because foldoc.org defines “stream” as “an abstraction referring to any flow of data from a source (or sender, producer) to a single sink (or receiver, consumer),” the claim is met. Nevertheless, in the interest of compact prosecution, Watterson discloses monitoring one or more data streams for transportation shipping information ([0086]) including exception events ([0065]). Watterson also discloses mapping data streams from different providers into a common data structure in [0075]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the API data collection of Modica the one or more data streams as taught by Watterson so that users do not have to “monitor [shipping] status by individually tracking movements of individual vehicles.” Watterson, paragraph [0049].  
Claims 4 and 14
Modica in view of Klingenberg and Watterson discloses the elements of claims 1 and 11, above. Modica also discloses:
wherein the respective types of the delivery exceptions indicate that shipments are damaged, lost, or delayed. (table 2, paragraph [0069] exception types indicate damaged, delayed, and unable to track (lost))
Claims 5 and 15
Modica in view of Klingenberg and Watterson discloses the elements of claims 1 and 11, above. Modica also discloses:
wherein the respective ruleset detects the first exception type for the first delivery exception by analyzing one or more codes of the first set of codes included in the first incoming message. ([0054], [0059] normalization techniques are used to map carrier specific status and exception codes to internal status and exception codes, including "matches exactly", "starts with" or "ends with" or other parsing)
Claims 6 and 16
Modica in view of Klingenberg and Watterson discloses the elements of claims 1 and 11, above. Modica also discloses:
wherein the respective ruleset utilized by the exception event handler comprises a customized set of rules for each carrier of the one or more carriers that determine how the respective types of the delivery exceptions for each carrier of the one or more carriers are handled. ([0085] system identifies if an exception is a candidate for automated resolution based on the exception code; [0090] rules for automated resolution may be carrier specific)
Claims 7 and 17
Modica in view of Klingenberg and Watterson discloses the elements of claims 1 and 11, above. Modica also discloses:
wherein one or more customization graphic user interfaces on an electronic device is accessible by an intended recipient of the first shipment of products over a network to enable the intended recipient to specify user preferences for handling the first delivery exception when the first delivery exception occurs. (See at least figs. 3-5 for graphical user interfaces; [0090] rules specifying actions for exception may depend on recipient; [0095] and fig. 4 particularly, user schedules delivery appointment – the claim merely requires user input when the exception occurs. Examiner is willing to conduct an interview to discuss amendments that might clarify when the customization takes place)
Claims 8 and 18
Modica in view of Klingenberg and Watterson discloses the elements of claims 7 and 17, above. Modica also discloses:
wherein the one or more customization graphic user interfaces permit the first automated corrective measure to be correlated to the first exception type. (fig. 3 and [0095] user’s notice is correlated to the corrective measure)

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180165635 to Modica et. al. (“Modica”) in view of U.S. Patent Publication No. 20070005452 to Klingenberg et. al. (“Klingenberg”) in view of Non-Patent Literature foldoc.org definition of “stream” and in view of U.S. Patent Publication No. 20160290811 to Watterson et. al. (“Watterson”) and further in view of U.S. Patent Publication No. 20160171439 to Ladden et. al. (“Ladden”) and in view of U.S. Patent Publication No. 20030149674 to Good et. al. (“Good”).
Claims 2 and 12
Modica in view of Klingenberg and Watterson discloses the elements of claims 1 and 11, above. Modica also discloses:
the exception event handler stores pre-defined functions for executing the one or more automated corrective measures of the one or more predetermined corrective measures comprising: ([0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception; resolutions may be user specific)


automatically transmitting notifications to intended recipients in response to the respective types of the delivery exceptions being detected; ([0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception)
and  ([0106]-[0107] system can compile feedback received; recipient feedback can be used for future exception processing; see also fig. 12 for soliciting the feedback)
and automatically executing the first automated corrective measure of the one or more predetermined corrective measures comprises executing one or more of the pre-defined functions for the one or more automated corrective measures. ([0093] notification may include information for resolving exception; [0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception; ; resolutions may be user specific)
Modica discloses detecting that a shipment is lost in paragraph [0069] and table 1, and that the system can record damaged goods in paragraph [0107]. Modica does not explicitly disclose automatically ordering a replacement item responsive to the exception. However, Ladden discloses that a replacement order may be automatically placed responsive to an exception. Ladden, [0102]-[0103]. Ladden also discloses automatically soliciting feedback from a recipient responsive to an exception indication in paragraph [0125]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the tracking system of Modica the ability to automatically order replacement items as taught by Ladden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Modica also discloses that the system may automatically offer financial discounts, such as free shipping or a discount code for a future purchase based on the type of exception detected. Modica, paragraph [0094]. Modica does not explicitly disclose issuing a refund. However, Good discloses that the shipment monitoring system may automatically issue refunds. Good, paragraph [0041]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the automated resolution system of Modica with the automated refund system of Good in order to create a system for “tracking late shipments and an automated process for efficiently tracking the eligible refunds and claiming the same from the carrier on behalf of the user as a complete interlinked web service.” Good, paragraph [0044]. 
Claims 3 and 13
Modica in view of Klingenberg, Watterson, Ladden, and Good discloses the elements of claims 2 and 12, above. Modica also discloses:
configuring the exception event handler to interact with:
a communication system that is configured to solicit the feedback from the intended recipients and to transmit the notifications to the intended recipients; ([0032] system includes a communication system; [0085] system can generate notifications in various formats; [0106]-[0107] system can compile feedback received; recipient feedback can be used for future exception processing; see also fig. 12 for soliciting the feedback; [0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception)
an order management system that enables  ([0106] user interface for order management)
and a transaction system that enables the ([0094] system can offer financial compensation to recipient responsive to a delivery exception)
configuring the exception event handler for the delivery system with a set of rules to detect one or more events that are not delivery exceptions in the incoming message stream; ([0029], [0051] system can detect non-exception status events; [0053] status codes are carrier-specific; [0040]-[0041] application program interfaces (APIs) and other mechanisms may be used to collect exception data with varying frequency depending on the shipment status)
and upon detection of the one or more events, executing automated actions, via the exception event handler, associated with the one or more events. ([0029], [0051] system can detect non-exception status events; [0095] exception management module can send a notification to a recipient to schedule an appointment; [0079] system can flag an event when it detects a particular status)
Modica discloses detecting that a shipment is lost in paragraph [0069] and table 1, and that the system can record damaged goods in paragraph [0107]. Modica does not explicitly disclose automatically ordering a replacement item responsive to the exception. However, Ladden discloses that a replacement order may be automatically placed responsive to an exception. Ladden, [0102]-[0103]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the tracking system of Modica the ability to automatically order replacement items as taught by Ladden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Applicant’s originally filed specification discloses that the message stream is “real-time monitoring” for exception events, but does not otherwise define a message stream. Because Modica discloses using an API to collect exception data from shippers, and because foldoc.org defines “stream” as “an abstraction referring to any flow of data from a source (or sender, producer) to a single sink (or receiver, consumer),” the claim is met. Nevertheless, responsive to Applicant’s arguments, Watterson discloses monitoring one or more data streams for transportation shipping information ([0086]) including exception events ([0065]). Watterson also discloses mapping data streams from different providers into a common data structure in [0075]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the API data collection of Modica the one or more data streams as taught by Watterson so that users do not have to “monitor [shipping] status by individually tracking movements of individual vehicles.” Watterson, paragraph [0049].
Modica discloses a transaction system as above, and that the system may automatically offer financial discounts, such as free shipping or a discount code for a future purchase based on the type of exception detected in paragraph [0094]. Modica does not explicitly disclose the function of enabling a refund. However, Good discloses that the shipment monitoring system may automatically issue refunds. Good, paragraph [0041]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the automated resolution system of Modica with the automated refund system of Good in order to create a system for “tracking late shipments and an automated process for efficiently tracking the eligible refunds and claiming the same from the carrier on behalf of the user as a complete interlinked web service.” Good, paragraph [0044]. 

Claims 19 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180165635 to Modica et. al. (“Modica”) in view of U.S. Patent Publication No. 20070005452 to Klingenberg et. al. (“Klingenberg”) in view of Non-Patent Literature foldoc.org definition of “stream” and in view of U.S. Patent Publication No. 20160290811 to Watterson et. al. (“Watterson”) and further in view of U.S. Patent Publication No. 20020095347 to Cummiskey (“Cummiskey”).
Claims 9 and 19
Modica in view of Klingenberg and Watterson discloses the elements of claims 1 and 11, above. Modica also discloses:
displaying a customization graphic user interface comprising functions for: ([0102], [0104] dashboard for managing shipments)
Modica also discloses that shippers may select carriers via the interface in paragraph [0101], that the system may use a variety of mechanisms to retrieve data in various ways in paragraphs [0036]-[0043], and that particular user exception types may be predetermined based on user preferences ([0090]-[0095]). Modica does not explicitly disclose a function for adding, editing, and deleting carriers, exception types, and automated corrective measures. However, Cummiskey discloses:
adding, editing, and deleting each of the one or more carriers that are able to interface with the exception event handler; ([0042]-[0045] adding carriers to a system that matches users with carriers based on received shipping information; [0046]-[0047] editing a carrier's information for the system; [0046] deleting a carrier from the system)
adding, editing, and deleting respective exception types for each of the one or more carriers that are able to interface with the exception event handler, wherein the respective exception types for the first carrier comprise the first exception type; ([0042]-[0047] adding, editing, and deleting carrier information in a database, including the carrier's capabilities; [0046] editing data, methods, rates, and values related to the selected carrier)
and adding, editing, and deleting respective automated corrective measures of the one or more predetermined corrective measures for each of the one or more carriers that are able to interface with the exception event handler, wherein the respective automated corrective measures of the one or more predetermined corrective measures for the first carrier comprise the first automated corrective measure. ([0042]-[0047] adding, editing, and deleting carrier information in a database, including the carrier's capabilities; [0046] editing data, methods, rates, and values related to the selected carrier)
Modica discloses a system wherein carrier-specific exception codes and automated resolution codes can be ingested and normalized, as set forth above, and a user interface for managing shipments across multiple carriers. Modica does not explicitly disclose adding, editing, and deleting the carrier-specific information. However, Cummiskey teaches a known technique of generating a graphical user interface for adding, editing, and deleting data specific to a particular carrier. One having ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Cummiskey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data editing features into similar systems. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180165635 to Modica et. al. (“Modica”) in view of U.S. Patent Publication No. 20070005452 to Klingenberg et. al. (“Klingenberg”) in view of Non-Patent Literature foldoc.org definition of “stream” and in view of U.S. Patent Publication No. 20160290811 to Watterson et. al. (“Watterson”) and further in view of U.S. Patent Publication No. 20100250446 to Mackenzie et. al. (“Mackenzie”).
Claims 10 and 20
Modica in view of Klingenberg and Watterson discloses the elements of claims 1 and 11, above. Modica also discloses:
wherein the exception event handler monitors the queue in real-time. ([0029] system tracks a current status of a shipment; [0030]-[0031] system is event-based and time-based; [0044] update schedule may be carrier-specific and/or carrier-controlled)
Applicant’s originally filed specification discloses that the message stream is “real-time monitoring” for exception events, but does not otherwise define a message stream. Because Modica discloses using an API to collect exception data from shippers, and because foldoc.org defines “stream” as “an abstraction referring to any flow of data from a source (or sender, producer) to a single sink (or receiver, consumer),” the claim is met. Nevertheless, responsive to Applicant’s arguments, Watterson discloses monitoring one or more data streams for transportation shipping information ([0086]) including exception events ([0065]). Watterson also discloses mapping data streams from different providers into a common data structure in [0075]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the API data collection of Modica the one or more data streams as taught by Watterson so that users do not have to “monitor [shipping] status by individually tracking movements of individual vehicles.” Watterson, paragraph [0049]. 
Applicant’s originally filed specification discloses that “real-time” may actually be “near” real-time, and may be based on triggering events. Applicant’s originally filed specification, paragraph [0015]. Thus, under Applicant’s use of “real-time,” the claim is met. Nevertheless, to the extent that Modica in view of Watterson’s streaming may be construed as failing to disclose real-time monitoring, Mackenzie discloses a system which allows a user to communicate with multiple shippers and which provides real-time monitoring of load location, status, condition, etc. Mackenzie, paragraphs [0024], [0022]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the multi-carrier monitoring system of Modica with the multi-carrier monitoring system of Mackenzie in order to “aid in negotiations between carriers and shippers.” Mackenzie, paragraph [0024]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628